Order filed March 19, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00180-CV
                                  ____________

                       ROBERT WILLIAMS, Appellant

                                        V.

    PROPERTY FRAMEWORKS AS AGENT FOR RAFAEL ALICEA,
                         Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1147730

                                   ORDER

      This is an appeal from a judgment signed January 28, 2020. The notice of
appeal was due February 27, 2020. See Tex. R. App. P. 26.1. Appellant, however,
filed the notice of appeal on March 2, 2020, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.